DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Huan (U.S. Patent Application Publication Number 2010/0323743), Gao et al. (“Gao”) (U.S. Patent Application Publication Number 2015/0156615), and Breuer et al. (“Breuer”) (U.S. Patent Application Publication Number 2016/0262143).
Regarding Claims 1 and 10, Huan discloses a user equipment (UE) overheating protection method performed by a UE, the method comprising: 
in response to determining that the UE (Figure 2, item 11) is experiencing an overheating condition caused by an overly high radio link configuration, sending, to a base station (Figure 2, item 13), first signaling (Figure 2, item 21) to request a cooling configuration (paragraph 0044); and 
wherein the first signaling comprises a target radio link configuration (Figure 4, item 32) to which the UE is to be adjusted, and the target radio link configuration is determined by the UE and sent to the base station (Figure 2, step 3, paragraph 0047); and
receiving response signaling generated by the base station directly based on the target radio link configuration to which the UE is to be adjusted (Figure 2, item 23), wherein the response signaling generated by the base station is configured to indicate the UE to apply the target radio link configuration determined by the UE (paragraphs 0047-0050).
Huan does not expressly disclose receiving an indication of a timer of a preset timing period sent by a base station by Radio Resource Control (RRC) signaling; and
starting a timer of a preset timing period.
In the same field of endeavor (e.g., cellular communication techniques), Gao teaches receiving an indication of a timer of a preset timing period sent by a base station (Figure 1, item eNB) by Radio Resource Control (RRC) signaling (paragraph 0043).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Gao’s teachings of cellular communication techniques with the teachings of Huan, for the purpose of assuring that the base station is prepared to receive the first signaling. More specifically, since the base station is the component that is providing the UE when to send the first signaling, it will be better prepared to receive that first signaling upon expiration of the time period.
Also in the same field of endeavor (e.g., cellular communication techniques), Breuer teaches starting a timer of a preset timing period (paragraph 0028).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Breuer’s teachings of cellular communication techniques with the teachings of Huan, for the purpose of allowing the UE to be able to recognize whether the base station is responding to the request (i.e., the timer acts as a heartbeat signal).

Regarding Claims 3 and 12, Breuer discloses detecting a temperature of the UE at expiration of the timer (paragraph 0028).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huan, Gao, and Breuer as applied to claim 1, and further in view of Hong et al. (“Hong”) (U.S. Patent Application Publication Number 2016/0006469).
Regarding Claim 4, Huan, Gao, and Breuer disclose detecting a temperature of the UE at expiration of the timer by: wherein the response signaling is fed back by the base station based on the first signaling and contains the cooling configuration; and after the timer is reset, detecting the temperature of the UE at expiration of the timer (Breuer, paragraph 0028).
Breuer and Gao do not expressly disclose resetting the timer in response to receiving, before expiration of the timer, response signaling.
In the same field of endeavor (e.g., UE problem detection techniques), Hong teaches resetting the timer in response to receiving, before expiration of the timer, response signaling (paragraph 0059).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Hong’s teachings of UE problem detection techniques with the teachings of Huan, Gao, and Breuer, for the purpose of assuring that the most up to date temperature is measured.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Huan, Gao, and Breuer as applied to claim 1, and further in view of Lee et al. (“Lee”) (U.S. Patent Application Publication Number 2020/0221289).
Regarding Claim 5, Huan, Gao, and Breuer do not expressly disclose performing an operation corresponding to a result of a detection by: in response to the result of the detection being that the UE is still experiencing the overheating condition at expiration of the timer, sending, to the base station, second signaling to request the cooling configuration, and restarting the timer.
In the same field of endeavor (e.g., UE problem detection techniques), Lee teaches performing an operation corresponding to a result of a detection by: in response to the result of the detection being that the UE is still experiencing the overheating condition at expiration of the timer, sending, to the base station, second signaling to request the cooling configuration, and restarting the timer (Figure 8, items S807 and S809, paragraph 0103).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Lee’s teachings of UE problem detection techniques with the teachings of Huan, Gao, and Breuer, for the purpose of preventing damage to the UE by allowing it to request further mitigation techniques if the overheating problem is not solved after the first request.

Regarding Claim 6, Lee teaches performing an operation corresponding to a result of a detection by one of: in response to the result of the detection being that the UE no longer experiences the overheating condition at expiration of the timer, sending, to the base station, third signaling indicating that the UE no longer experiences the overheating condition, and stopping the timer; or sending no signaling to the base station, and stopping the timer (paragraphs 0102-0103; i.e., the prohibit timer is only activated after the UE sends the request message to the base station).

Regarding Claim 7, Lee teaches in response to occurrence of a connection reestablishment procedure (i.e., that the temperature is sufficiently cooled down that the UE and base station can resume normal communications) before expiration of the timer, stopping the timer (paragraph 0076).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huan and Gao.
Regarding Claim 8, Huan discloses a user equipment (UE) overheating protection method performed by a base station (Figure 2, item 13), the method comprising: 
receiving first signaling (Figure 2, item 21) sent by the UE (Figure 2, item 11) to request a cooling configuration, wherein the first signaling comprises a target radio link configuration to which the UE is to be adjusted (paragraph 0044);
generating response signaling containing the cooling configuration directly based on the target radio link configuration to which the UE is to be adjusted (Figure 2, item 23), wherein the target radio link configuration is determined by the UE and sent to the base station (Figure 2, step 3, paragraph 0047); and 
sending the response signaling to the UE, wherein the response signaling generated by the base station is configured to indicate the UE to apply the target radio link configuration determined by the UE (paragraphs 0047-0050).
Huan does not expressly disclose sending an indication of a timer of a preset timing period by Radio Resource Control (RRC) signaling.
In the same field of endeavor (e.g., cellular communication techniques), Gao teaches sending an indication of a timer of a preset timing period by Radio Resource Control (RRC) signaling (paragraph 0043).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Gao’s teachings of cellular communication techniques with the teachings of Huan, for the purpose of assuring that the base station is prepared to receive the first signaling. More specifically, since the base station is the component that is providing the UE when to send the first signaling, it will be better prepared to receive that first signaling upon expiration of the time period.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because each reference discloses methods for modifying radio resource configurations in a UE.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495. The examiner can normally be reached Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2186